Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 12/02/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Fujisaki et al. USPGPub 2020/0301160, hereafter Fujisaki. With respect to claim 1, Fujisaki teaches (Figs. 4 and 8)“An optical unit (e.g. Fig. 4) having a shake correction function (e.g. paragraph 23 “anti-shake unit 60), comprising:
a movable body (anti-shake unit 60) including an optical module (second prism 41);
a fixed body (housing 10) that supports the movable body in a swingable manner (paragraph 34);
a swing drive mechanism (anti-shake coil A74 and permanent magnet A82) that includes a magnet (A82) and a coil (A74) forming a magnet-coil pair (paragraph 34: “an anti-shake coil A74 and an anti-shake Hall sensor A75 for position detection, and constitutes a voice coil motor together with the permanent magnet A82 of the first bracket block 80”), with a counterpart of the magnet-coil pair being fixed to the movable body and another counterpart to the fixed body, and swings the movable body relative to the fixed body (see paragraph 32);

and a magnetic member (anti-shake yoke A76) that returns the movable body to an original position by a magnetic attraction force with the magnet (paragraph 34 “Further, an anti-shake yoke A76 made of a magnetic metal is adhered to a back surface of the anti-shake coil A74 of the flexible substrate 70, and functions as a magnetic spring that is held at a given position (a center of the movement range in the embodiment) by magnetism with the permanent magnet A82 of the first bracket block 80.”).”
However the prior art fails to teach or reasonably suggest “the magnetic detection sensor overlapping the magnetic member as viewed in a direction orthogonal to a thickness direction of the magnetic member.”
Claims 2-7 depend from claim 1 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Im et al. USPGPub 2018/0224665 “Reflecting Module for Optical Image Stabilization (OIS) and Camera Module Including the Same”
Kim et al. USPGPub 2019/0129197 A1 “Optical Image Stabilizing Module and Camera Module Including the Same”
Minamisawa USPGPub 20200310150 A1 “Optical Unit Having Shake Correction Function, Wiring Member, and Method of Producing Wiring Member”

Kwon et al. USPGPub 20210286193 A1 “Folded Module and Portable Electronic Device Including a Folded Module”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872